NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 14a0454n.06

                                            No. 13-3094                                 FILED
                                                                                  Jun 24, 2014
                          UNITED STATES COURT OF APPEALS                      DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                                 )
                                                          )
       Plaintiff-Appellee,                                )
                                                          )
                                                                  ON APPEAL FROM THE
v.                                                        )
                                                                  UNITED STATES DISTRICT
                                                          )
                                                                  COURT     FOR     THE
GOLDY THOMPSON                                            )
                                                                  NORTHERN DISTRICT OF
                                                          )
                                                                  OHIO
       Defendant-Appellant.                               )
                                                          )
                                                          )
                                                          )


       Before: MOORE and KETHLEDGE, Circuit Judges; TARNOW, District Court Judge. *

       KETHLEDGE, Circuit Judge. A jury convicted Goldy Thompson of being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1). On appeal, Thompson challenges

the district court’s refusal to suppress the firearm upon which the charge was based. We affirm.

       On October 12, 2011, Alice King called 911 from the Quality Bar in Toledo, Ohio to

report that one patron had threatened another patron with a gun. King told the dispatcher that she

was calling from behind the bar, and described the person with the gun as a black male wearing

black clothes. She also said that the suspect had left the bar.

       Toledo Police Officers Nicholas Bocik and Scott Williamson responded to the call.

Outside the bar, they saw a black male in black clothing. Goldy Thompson was that person.

Bocik told Thompson to stop. Thompson ignored him. Bocik repeated his request. Thompson

*
 The Honorable Arthur J. Tarnow, United States District Judge for the Eastern District of
Michigan, sitting by designation.
No. 13-3094
United States v. Thompson

turned around and shoved Bocik, and then began to walk away. The two officers grabbed

Thompson and brought him to the ground.           During the scuffle, a third officer, William

Windnagle, saw Thompson drop a gun onto the sidewalk.

       A grand jury thereafter indicted Thompson for one count of being a felon in possession of

a firearm. Thompson moved to suppress the firearm, but the district court denied the motion. A

jury found Thompson guilty.        The district court sentenced Thompson to 72 months’

imprisonment, well below his Guidelines range of 324 to 405 months.

       Thompson now challenges the denial of his motion to suppress. We review the district

court’s factual findings for clear error and its legal conclusions de novo. See United States v.

Hockenberry, 730 F.3d 645, 657 (6th Cir. 2013).

       Thompson argues that the officers lacked reasonable suspicion to stop and search him.

Police officers may stop a person upon “a reasonable suspicion supported by articulable facts” of

criminal activity, either past or future. See United States v. Sokolow, 490 U.S. 1, 7 (1989);

United States v. Hensley, 469 U.S. 221, 227 (1985). Thompson contends that the officers did not

have any corroborating evidence to support the reliability of the 911 call and thus lacked

reasonable suspicion to conduct a Terry stop. See Terry v. Ohio, 392 U.S. 1 (1968). But calls by

named citizens, especially those who give detailed accounts of the alleged conduct, can under

certain circumstances create reasonable suspicion. See Illinois v. Gates, 462 U.S. 213, 233–34

(1983). And here King provided her name, described the illegal conduct, and gave the basis of

her knowledge.

       But we need not even determine whether the officers had reasonable suspicion when

Bocik first asked Thompson to stop. A person must yield to be seized. See California v. Hodari

D., 499 U.S. 621, 626 (1991). Thus, when Thompson ignored Bocik’s request to stop, no seizure


                                               -2-
No. 13-3094
United States v. Thompson

had occurred at that point. Then Thompson turned and shoved Officer Bocik, which gave the

officers probable cause to search and seize Thompson. See United States v. Allen, 619 F.3d 518,

526 (6th Cir. 2010). The officers did so by tackling him. And in doing so the officers saw

Thompson’s gun, which had fallen into plain view, and which the officers were therefore entitled

to seize. See Shamaeizadeh v. Cunigan, 338 F.3d 535, 549 (6th Cir. 2003). Thus, the seizure of

the gun did not violate Thompson’s rights, and the district court properly denied the motion to

suppress.

       The district court’s judgment is affirmed.




                                               -3-